The plaintiff was employed as a fireman at the New York State Soldiers and Sailors' Home at Bath, from May 1, 1888, to March 27, 1889, for wages at the rate of thirty dollars per month. At the end of each month he received his pay and signed a receipt acknowledging full payment for the month's wages. He now claims a residue of his wages at the rate of two dollars per day, and bases his claim, mainly, upon the act, chapter 380 of the Laws of 1889 This act is entitled "An act to regulate the rate of wages on all public works in this state, and to define what laborers shall be employed thereon."
Section 1 provides that: "From and after the passage of this act the wages of day laborers employed by the state, or any officer thereof, shall not be less than two dollars per day, and for all such employed otherwise than day laborers, at a rate of not less than twenty-five cents per hour."
Section 2 provides that: "In all cases where laborers are employed on any public work in this state, preference shall be given to citizens of the state of New York."
He claims that this act, from and after its passage, secured to him compensation at the rate of two dollars per day. The Board of Claims decided against him on the ground that he was not one of the laborers "employed by the state, or any officer thereof" within the meaning of the act. The act was under consideration in the case of Clark v. The State *Page 417 142 N.Y. 101), and our general views in reference thereto were there expressed, and it is not needful to repeat them here. The legislation embodied in the act conferred special privileges upon a certain class of laborers within the state, and sound policy requires that it should be strictly construed so that it will not be extended to cases not plainly within the legislative intent.
It must be noticed first that the purpose of the act as embraced in the title was to regulate the rate of wages "on all public works" in this state, and in construing the statute the title may be considered. (People v. Molyneux, 40 N.Y. 116;Jones v. Sheldon, 50 id. 477; People ex rel. v. Wood,
71 id. 371; People ex rel. v. Davenport, 91 id. 574.) If this first section of the act stood alone, unexplained by any other provision contained therein, or by the title, such a laborer as the claimant was would clearly be within its provisions. But in section 2 there is a further indication that the laborers the legislature had in mind were those employed on public works in this state, and we think the Board of Claims was right, considering the whole act with its title, in holding that it applied only to laborers upon such public works, and that it did not apply to laborers in the penal, reformatory, eleemosynary or educational institutions of the state.
The canals of the state are referred to in section 3 of article 5 of the Constitution as "the public works" of the state, and we believe that the main, if not the exclusive, purpose of the legislature was to provide for employment and wages upon such public works, and in the absence of a plain manifestation of the legislative intent we are unwilling to give the act broader scope.
The act, chapter 385 of the Laws of 1870, has no application to this case. (McCarthy v. Mayor, etc., 96 N.Y. 1.)
The award should, therefore, be affirmed, with costs.
All concur.
Award affirmed. *Page 418